UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6696



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TREVOR PLACIDO BENJAMIN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-217-DKC)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Trevor Placido Benjamin, Appellant Pro Se. Jan Paul Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Trevor Placido Benjamin appeals the district court’s orders

denying his motion to extend the time in which to file a motion

pursuant to 28 U.S.C.A. § 2255 (West Supp. 1999), and his motion

for reconsideration.   We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court.   See United States v.

Benjamin, No. CR-96-217-DKC (Mar. 17 & Apr. 14, 1999).*    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on March 15 & April 13, 1999, respectively, the district court’s
records show that they were entered on the docket sheet on March 17
& April 14, 1899. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the orders were
physically entered on the docket sheet that we take as the
effective date of the district court’s decisions. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2